DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-4, 6-8, and 13, in the reply filed on 9 December 2021 is acknowledged.
Claims 14-15, 19, 22-26, and 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 December 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-4 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 as amended requires “the first composition comprising a lanthanide series element cation and an oxidizing agent and a second composition . . ., the second composition comprising a Group IA metal cation and/ or a third composition . . . comprising a Group IVB metal cation.” The specification describes a first composition which comprises a lanthanide series cation and a Group IVB metal cation, 
Claims 1-4, 6-8, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4, 6-8, and 13 are drawn to “A system for treating a substrate.” The claims are indefinite, because it is not clear how to interpret the term “a system,” whether as a single composition including a first composition, a second composition, and an oxidizing agent and/or a third composition, which may (or may not) be included in the second composition. While a lack of commas after the term “oxidizing agent” in line 3 and after the term “Group IA metal cation” in line 5 suggest a mixture of all the compositions, the original claims and specification do not describe a single composition including all of a first composition, a second composition, and an oxidizing agent. Nor does it describe that a second composition -- in combination with a first composition -- may include a third composition. Instead, the specification describes first, second, and third compositions as separate compositions, not as components of a single composition [0011-0012, 0016, 0038, 0063-0064, 0069]. 
Additionally, “first composition metal cation(s)” includes lanthanides and metals from groups IIA, IIIB, IVB, VB, VIB, VIIB, and/ or XII, but the specification does not describe it including Group IA metals [0148, 0016]; second composition includes Group IA metal cations and also metal cations from Groups VB and VIB, but none of lanthanides or metal cations from Groups IIA, IIIB, IVB, VIIB, or XII metal cations are described in the second composition [0038]; and the third composition, according to the specification, comprises IVB metal ions and MAY further include metal ions from Groups IA and VIB metal ions, but none of lanthanides or metal cations from groups IIA, IIIB, VB, VIIB, and/ or XII are described in the third composition [0063]. The specification describes the oxidizing agent as a possible 
Claim 4 recites the limitation "the first conversion composition" in line 3.  There is insufficient antecedent basis for this limitation in the claim and it is unclear whether it refers to “the first composition” or to a distinct “first conversion composition.” Examiner considers the limitation to include either interpretation.
	Claims 6-8 improperly depend from a deleted Claim 5. Since it is not clear what limitations must be included in Claims 6-8, the claims are not in sufficient condition for meaningful examination.
Claims 6-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5, from which Claims 6-8 depend, has been deleted.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daech (US 6,451,443).
Regarding Claims 1 and 3, Daech (US’443) teaches a first composition for contacting at least a portion of the substrate, the first composition comprising a lanthanide series element cation (CeCl3) and an oxidizer (hydrogen peroxide) in solution (col. 5, lines 40-46), and a second composition comprising a Group IA metal cation (lithium molybdate) in solution (Abstract; col. 5, lines 22-26).
Regarding Claim 13, US’443 teaches components of system, and no component includes phosphate. The teaching is evidence that the system of US’443 is free or substantially free of phosphate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchheit et al. (US 5,756,218).
Regarding Claim 1, Buchheit et al. (US’218) teach a first composition (“aqueous solution of a soluble metal compound”) for contacting at least a portion of a substrate (sealing the coating by immersion), the first composition comprising any combination of cations including one or more of the group consisting of aluminum, magnesium, calcium, strontium, titanium, molybdenum, cerium, praseodymium, neodymium, samarium, europium, gadolinium, terbium, dysprosium, holmium, erbium, e.g. the probability of randomly selecting titanium as a sole component is 1/24, or 4%; the probability of randomly selecting a group IV element (titanium) after selecting a single representative lanthanide from the group is 1/11, or 9%). Moreover, as the number of components in a combination increases, the probability of selecting titanium as one of the components increases. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the first composition of US’218 by including both a lanthanide and a titanium (group IVB element), because US’218 suggests cations of both groups of elements, the list of elements to choose from is relatively small, and it would have been obvious to use any number of the elements in combination making it reasonably probable that both a lanthanide and titanium would be used in a single composition. Additionally, US’218 teaches an oxidizing compound in the first composition (col. 5, lines 20-25).
Regarding Claim 2, US’218 fails to teach the recited concentration range for an oxidizing agent. However, it provides an example of 5 ml hydrogen peroxide to 1 liter of sealing solution (5 ml/1000 ml is 0.5% by volume, or 5000 ppm by volume) (Claim 26). In addition, it suggests adding sufficient quantity to oxidize the solution cation to a higher valence state (col. 5, lines 20-25; Claim 25). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the composition of US’218 by providing the oxidizing agent within the recited concentration range through routine optimization in order to provide sufficient quantity to oxidize the solution cation.

Regarding Claim 4, US’218 fails to teach a specific amount of lanthanide cation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
Regarding Claim 13, US’218 teaches that chromate and phosphate coatings are the two most common kinds of conversion coatings (col. 1, lines 38-40) and provides examples of coatings, which include chromates and not phosphates (col. 1, line 55 through col. 2, line 11). In addition, US’218 teaches a hydrotalcite coating, which is neither a chromate nor a phosphate coating and no phosphate is described in the coating (col. 3, line 22 through col. 4, line 21). Also, US’218 describes the first composition as an aqueous solution for sealing an unrinsed hydrothermal coating, and the description does not include phosphate. Therefore, there is no reason to think the system (composition) of US’218 for treating a substrate includes phosphate. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to include no phosphate in the system (composition) of US’218.
Claim 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daech (US 6,451,443).
Regarding Claim 2, US’443 teaches 0.01 M of CeCl3 (including lanthanide cation) and 4 mL of 1.5% H2O2 (oxidizer) for every 250 mL of 0.01 of CeCl3 (col. 5, lines 43-46). US’443 fails to teach a particular solvent. Assuming water as a solvent, 4 ml of 1.5% hydrogen peroxide in 250 mL of 0.01 M cerium chloride solution would be 344 ppm of oxidizer by weight (hydrogen peroxide: 0.015*1.44 g/mL*1000 mL/g = 21.6 g; 21.6 g/34 g/mol =0.635 M hydrogen peroxide; 4 mL of 0.635 M hydrogen peroxide is 0.635 mol hydrogen peroxide/(1000 ml water) *4=0.00254 mol hydrogen peroxide=0.0864 g hydrogen peroxide. Cerium chloride: 0.01 M =0.01 mol CeCl3/(1000 mL water)=246.5 g/mol*0.01 mol CeCl3/(1000 mL water)=2.465 g CeCl3/(1000 mL water); 250 mL solution =2.465 g CeCl3/4 =0.61625 g 3. Thus, the solution of US’443 in water would have 0.0864 g oxidizer (hydrogen peroxide) in about 250 g of solution or about 344 ppm of oxidizer by weight in the first composition. However, because US’443 does not specifically teach water as solvent, the concentration would be an obvious range, not anticipated by US’443. Moreover, US’443 evidences that oxidizer concentration is a result-effective variable known in the prior art to affect the oxidation process of cerium from 3 to 4 valence (col. 8, lines 10-22). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the first composition of US’443 to include oxidizer within the recited range of concentration through routine optimization. Also, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
Regarding Claim 4, US’443 teaches 0.01 M of CeCl3 (including lanthanide cation) and 4 mL of 1.5% H2O2 (oxidizer) for every 250 mL of 0.01 of CeCl3 (col. 5, lines 43-46). US’443 fails to teach a particular solvent. Assuming water as a solvent, 4 ml of 1.5% hydrogen peroxide in 250 mL of 0.01 M cerium chloride solution would be 344 ppm of oxidizer by weight (hydrogen peroxide: 0.015*1.44 g/mL*1000 mL/g = 21.6 g; 21.6 g/34 g/mol =0.635 M hydrogen peroxide; 4 mL of 0.635 M hydrogen peroxide is 0.635 mol hydrogen peroxide/(1000 ml water) *4=0.00254 mol hydrogen peroxide=0.0864 g hydrogen peroxide. Cerium chloride: 0.01 M =0.01 mol CeCl3/(1000 mL water)=0.01 mol (Ce+)/(1000 mL water) = 140  g (Ce+)/mol*0.01 mol (Ce+)/(1000 mL water)=1.4 g (Ce+)/(1000 mL water). Thus, the solution of US’443 in water would have 1.4 g of lanthanide cation (hydrogen peroxide) in 1000 g of solution or about 1400 ppm of Ce+ by weight in the first composition. However, US’443 does not specifically teach water as solvent and fails to teach the recited concentration, assuming water. US’443 suggests varying concentration of CeCl3 concentration (col. 4, lines 30-42) and evidences that the concentration of CeCl3 -- and thus Ce+ -- is a result effective variable, known in the prior art to affect corrosion resistance (col. 1, line 66 through col. 2, line 3; col. 2, lines 15-23; col. 4, lines 34-42). It would 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712